 1

 2

 3

 4

 5
                            19-UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   RICHARD LEE JOHNSEN,

 9                              Plaintiff,                Case No. C19-141-TSZ-MLP

10          v.                                            ORDER TO SHOW CAUSE

11   HENRY TAMBE,

12                              Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff Richard Lee

15   Johnsen is a former pretrial detainee at the Skagit County Community Justice Center

16   (“SCCJC”) in Mt. Vernon, Washington, who was released from custody in July 2019.

17   While he was still incarcerated, Plaintiff initiated this action alleging that Defendant

18   Henry Tambe, Health Services Administrator (“HSA”) at SCCJC, was deliberately

19   indifferent to his serious medical needs related to chronic pancreatitis. (Dkt. # 8 (“Am.

20   Comp.”) at 7.) However, since his release from custody, Plaintiff has failed to update his

21   mailing address with the Court. Mail addressed to Plaintiff was first returned to the Court

22   by the U.S. Postal Service as undeliverable on September 9, 2019, and most recently was

23   returned as undeliverable on November 25, 2019. (Dkt. ## 38, 54.)




     ORDER TO SHOW CAUSE - 1
 1          Defendant filed and served an unopposed motion for summary judgment on

 2   August 26, 2019. Plaintiff’s copy was never returned to the Court as undeliverable.

 3   Presuming that Plaintiff had received that motion and the accompanying Rand notice

 4   before he was released from custody, the Court recommended that Defendant’s

 5   unopposed motion for summary judgment be granted on September 26, 2019. (Dkt. # 40.)

 6   The Honorable Thomas S. Zilly vacated the Report and Recommendation, noting that

 7   Plaintiff was unlikely to have received the Rand notice or Defendant’s motion for

 8   summary judgment because Skagit County Superior Court Case No. 17-1-01183-29

 9   reflected that Plaintiff was released as early as July 16, 2019. (Dkt. # 42 at 1.) Judge Zilly

10   directed Defendant to either confirm that Plaintiff was actually served with the Rand

11   notice and motion for summary judgment or, alternatively, “take steps to locate plaintiff

12   and arrange for service of the Rand notice, as well as his motion, file a revised

13   declaration of service, and renote his motion for an appropriate date.” (Id. at 2.) Finally,

14   Judge Zilly directed the Clerk to send a copy of his Minute Order to Plaintiff’s criminal

15   defense counsel. (Id.)

16          The record reflects that defense counsel has now properly complied with Judge

17   Zilly’s directives by re-noting the motion for summary judgment, and going to great

18   lengths to attempt to serve Plaintiff with a copy of a Rand notice and pending dispositive

19   motion. Specifically, multiple attempts were made to serve Plaintiff at residences in Mt.

20   Vernon and Sedro Woolley, as well as Plaintiff’s place of work at a car lot near Habitat

21   for Humanity on Riverside Drive in Mt. Vernon. (Dkt. ## 49-50.) In addition, multiple

22   attempts were made to serve Plaintiff via his criminal defense attorney at his office in

23   Anacortes. (Dkt. # 51.) However, by letter dated November 5, 2019, Plaintiff’s attorney




     ORDER TO SHOW CAUSE - 2
 1   in his criminal matter declined to accept service on Plaintiff’s behalf for this civil action,

 2   as he “do[es] not represent Mr. Johnson in any matters having to do with this litigation in

 3   this Court[.]” (Dkt. # 53.) His criminal counsel indicated that Plaintiff does not have a

 4   fixed mailing address, but “I did, as a matter of courtesy, provide Mr. Johnson with your

 5   earlier filing.” (Id.) Helpfully, counsel also indicated that “I expect he can be located

 6   through the Washington State Department of Corrections web page after November 22.”

 7   (Id.) The Court’s search of the Washington State Department of Corrections has revealed

 8   that Plaintiff is now currently incarcerated at the Washington Corrections Center

 9   (“WCC”) in Shelton, Washington.

10          LCR 10(f) requires unrepresented parties to notify the Court of any change of

11   address or telephone number within ten days of the change. Moreover, LCR 41 further

12   provides that

13          [a] party proceeding pro se shall keep the court and opposing parties advised as to
            his current mailing address and, if electronically filing or receiving notices
14          electronically, his or her current email address. If mail directed to a pro se plaintiff
            by the clerk is returned by the Postal Service, or if email is returned by the internet
15          service provider, and if such plaintiff fails to notify the court and opposing parties
            within 60 days thereafter of his or her current mailing or email address, the court
16          may dismiss the action without prejudice for failure to prosecute.

17   LCR 41(b)(2).

18        As noted above, Plaintiff has failed to provide his current mailing address to the Court

19   since mail was first returned in early September 2019. Accordingly, the Court ORDERS Plaintiff

20   to SHOW CAUSE why this case should not be dismissed for failure to prosecute. Plaintiff has a

21   duty to promptly inform the Court of any change to his address. See LCR 41(b)(2). Plaintiff shall

22   inform the Court of his current address, and indicate whether he wishes to continue this action by

23




     ORDER TO SHOW CAUSE - 3
 1   no later than January 6, 2020. Failure to do so will result in a recommendation that this case be

 2   dismissed without prejudice.

 3          The Clerk of the Court is directed to send copies of this Order to Defendant, to

 4   Plaintiff at the Washington Corrections Center in Shelton, Washington (DOC Number

 5   755252), and to the Honorable Thomas S. Zilly. The Clerk shall also RE-NOTE

 6   Defendant’s unopposed motion for summary judgment (dkt. # 33) for consideration on

 7   January 6, 2020.

 8          Dated this 6th day of December, 2019.


                                                          A
 9

10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 4
